Citation Nr: 1757641	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for acid reflux.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction was subsequently transferred to Nashville, Tennessee. 

The Board notes that the Veteran previously appealed the issue of entitlement to an increased disability rating for the residuals of a laceration of the left index finger with tenderness and bilateral hearing loss, but the Veteran withdrew his appeal prior to the case being sent to the Board on May 24, 2017.

These matters were previously before the Board, and, in April 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Acid Reflux and Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea and acid reflux which he believes were caused by exposure to toxic chemicals during his participation in Project SHAD.  

The Veteran was provided a VA examination in May 2010 which concluded that his sleep apnea and acid reflux were due to obesity rather than his participation in Project SHAD.  A review of the Veteran's treatment records, however, indicate that the Veteran was 68 inches tall and weighed 185 pounds in September 1970.  This is consistent with a body mass index suggestive of being overweight.  Additionally, the Veteran's separation examination indicates that the Veteran was 68 inches tall and weighed 170 pounds.  This is also consistent with a body mass index suggestive of being overweight.  The Veteran underwent a VA examination in 1976 which indicated that the Veteran was 68 inches tall and weighed 180 pounds.  This is also consistent with a body mass index suggestive of being overweight.  Finally, the Veteran testified under oath that he first began to manifest trouble sleeping during a period of service, and that these symptoms continued since separation of service.  See Transcript.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination in order to determine the significance, if any, of the Veteran's height and weight during his period of service and his testimony that his sleep trouble began during a period of service.

Sinusitis

The Veteran is also seeking service connection for sinusitis which he contends was caused by exposure to toxic chemicals during his participation in Project SHAD.  The Veteran was provided a VA examination in May 2010 which concluded that there was no data in the medical literature of record suggesting that sinusitis was caused by the chemicals that the Veteran was exposed to as a result of his participation in Project SHAD.  Nevertheless, the Veteran submitted additional medical published after the May 2010 VA examination which he believes supports his claim.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to determine whether or not the additional medical literature supports the Veteran's claim.




Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to answer the following questions (if the questions cannot be answered without a physical examination, one should be scheduled).

1a.  Is it at least as likely as not (50 percent or more) that the Veteran's sleep apnea either began during or was otherwise caused by his military service, to include as a result of weight gain or chemical exposure?  Why or why not?

1b.  Is it at least as likely as not (50 percent or more) that the Veteran's current diagnosis of acid reflux (or GERD or hiatal hernia) either began during or was otherwise caused by his military service, to include as a result of weight gain or chemical exposure?  Why or why not?

1c.  Is it at least as likely as not (50 percent or more) that the Veteran's currently diagnosed sinusitis either began during or was otherwise caused by his military service?  Why or why not?

1d.  What is the significance, if any, of the most recent medical literature on the long term effects of participation in Project SHAD and any connection, to the extent that any exists, between Project SHAD and sleep apnea, acid reflux, and sinusitis?  Why?  Please specifically address the medical literature submitted into the record by the Veteran (166 page document available in VBMS: Receipt Date: 6/30/2017; Document Type: Correspondence) (5 page document available in VBMS: Receipt Date: 9/25/2008; Document Type: Correspondence) (6 page document available in VBMS: Receipt Date: 9/25/2008; Document Type: E-mail Correspondence) and referenced by the Veteran in his VA Form 9 (available in VBMS: Receipt Date: 8/16/2013; Document Type: Form 9).

1e.  What is the significance, if any, of the fact that a military examination revealed that the Veteran was 68 inches tall and weighed 185 pounds in September 1970; that the Veteran was 68 inches tall and weighed 170 pounds upon separation of service; and that a VA examination revealed that the Veteran was 68 inches tall and weighed 180 pounds in 1976?  Why?

1h.  What is the significance, if any, of the Veteran's testimony during a personal hearing before the Board in June 2017 (available in VBMS: Receipt Date: 6/29/2017; Document Type: Hearing Transcript) and the corroboration by the Veteran's acquaintance (last page of a 20 page document available in VBMS: Receipt Date:6/30/2017; Document Type: Correspondence) that he first began to have trouble sleeping during a period of service in approximately 1969?  Why?

1i.  What is the significance, if any, of the Veteran's testimony during a personal hearing before the Board in June 2017 (available in VBMS: Receipt Date: 6/29/2017; Document Type: Hearing Transcript) and the corroboration by the Veteran's acquaintance (available in VBMS: Receipt Date:6/30/2017 ; Document Type: Buddy/Lay Statement); (last page of a 20 page document available in VBMS: Receipt Date:6/30/2017; Document Type: Correspondence) that the Veteran first began to have sinus trouble during a period of service in approximately 1969?  Why?

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




